                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA



JOSEPH THOMPSON, JR.                                CIVIL ACTION


v.                                                  NO. 18-9394


HOUMA TERREBONNE HOUSING, ET AL.                    SECTION "F"



                         ORDER AND REASONS

     Before the Court is the plaintiff’s “response to judgment

granting defendants’ second motion to dismiss the plaintiff’s

amended complaint for failure to state a claim,” which the Court

construes as a motion to reconsider its June 19, 2019 Order and

Reasons and accompanying Judgment granting the defendants’ motion

to dismiss.   For the following reasons, the plaintiff’s motion is

DENIED.

                            Background

     This is an employment discrimination case.    Joseph Thompson,

Jr., pro se, sued the Houma Terrebonne Housing Authority, Gene

Burke, Larry Vauclin, and Barry Bonvillian, alleging:

     I believe I was discriminated against because I have
     filed a previous complaint against the company Houma
     Terrebonne Housing Authority. I also believe I was
     discriminated against because of my race, black; in
     regards to the previous complaint I filed with HUD, Houma
                                   1
     Courier, FBI, and etc. I have been denied the right to
     a [sic] education on my job, EPA underpayment.


Before the expiration of his two-year employment contract, Mr.

Thompson alleges that Houma Terrebonne Housing Authority Board of

Commissioners fired him on February 8, 2018; three white board

members voted to fire him: Chairman Barry Bonvillian, Gene Burke,

and Larry Vauclin.   In a Charge of Discrimination filed with the

Equal Employment Opportunity Commission on July 13, 2018, Mr.

Thompson checked boxes indicating that he had been subject to race

discrimination and retaliation; he also wrote:

     I.   I began my employment with the above Respondent on
          April 6, 2017 most recently as an Executive
          Director.   On February 8, 2018 I was discharged
          after a special meeting was called by Chairman
          Barry Bonvillian, Gene Burks and Larry Vauclin.
          The company employs over 200 persons.
     II. On January 25, 2018, a special meeting was held to
          terminate my employment. I was hospitalized from
          January 20, 2018 until January 25, 2018. I had no
          previous write-ups or complaints against me.      I
          believe Mr. Bonvillian retaliated against me for
          refusing to commit illegal acts involving contracts
          and parish property. Mr. Bonvillian would ask me
          to give contracts to his friends without it going
          up for public bid. I refused to do so.          Mr.
          Bonvillian also requested that I sell scatter sites
          to his friends but again I refused.      On another
          occasion, Mr. Bonvillian wanted me to go to lunch
          with a contractor.      I refused once again. On
          February 8, 2018 Mr. Bonvillian breached my
          contract after he terminated my employment.
     III. I believe I have been discriminated against based
          on my race (Black) and retaliated against in
          violation of Title VII of the Civil Rights Act of
          1964 as amended.
                                2
On July 30, 2018, the EEOC issued a right to sue letter.        On

October 9, 2018, proceeding pro se, Mr. Thompson filed this lawsuit

and was granted permission to proceed in forma pauperis. 1     The

defendants moved to dismiss Mr. Thompson’s complaint for failure

to state a claim.    On February 6, 2019, the Court granted the

motion to dismiss without prejudice, affording Mr. Thompson an

opportunity to amend his complaint.

     After being granted two extensions, the plaintiff filed an

amended complaint. In his amended complaint, Mr. Thompson restated

the original complaint verbatim, included a list of witnesses that

the plaintiff wished to call in support of his claims, stated that

Bonvillian mistreated him along with other members of the “black

community,” and, finally, stated that he was wrongfully fired

because of his race and because he refused to break the law.   The

defendants moved to dismiss the amended complaint.     On June 19,




1In his complaint and amended complaint, Mr. Thompson states that,
months after his employment was terminated, in June 2018, he
reported to the Houma Police Department that Barry Bonvillian
stalked him, called Mr. Thompson a “boy,” and asked Mr. Thompson
to call him (Mr. Bonvillian) “uncle.” Mr. Thompson alleges that
the media has investigated Mr. Bonvillian for his racist behavior
towards members of the black community. Mr. Thompson alleges that
he believes Bonvillian and other commissioners were upset and fired
him because he refused to participate in deals that violated
federal or state regulations. Mr. Thompson alludes to lodging a
whistleblower complaint with HUD in late June 2018.
                                 3
2019, the Court granted the defendants’ motion to dismiss and two

days later issued its judgment in favor of the defendants and

against the plaintiff, dismissing his claims with prejudice.                    The

plaintiff now moves to reconsider the order and judgment dismissing

his lawsuit.

                                          I.

                                          A.

       The    Federal    Rules    of   Civil   Procedure    do    not    expressly

recognize motions for reconsideration.                Nevertheless, the Court

must     consider       motions    for    reconsideration        challenging     an

interlocutory order under Rule 54(b) and -- depending on the timing

of the motion -- the Court must consider motions challenging a

judgment as either a motion “to alter or amend” under Rule 59(e)

or a motion for “relief from judgment” under Rule 60(b).                  A motion

seeking reconsideration or revision of a district court ruling is

analyzed under Rule 59(e), if it seeks to alter or amend a final

judgment, or Rule 54(b), if it seeks to revise an interlocutory

order.       See, e.g., Cabral v. Brennan, 853 F.3d 763, 766 (5th Cir.

2017)(determining that the district court’s erroneous application

of the “more exacting” Rule 59(e) standard to a motion granting

partial      summary    judgment    was    harmless   error      given   that   the

appellant was not harmed by the procedural error).



                                          4
     “A motion to alter or amend a judgment must be filed no later

than 28 days after the entry of judgment.”        Fed. R. Civ. P. 59(e).

Rule 59(e) “serve[s] the narrow purpose of allowing a party to

correct manifest errors of law or fact to present newly discovered

evidence,” and it is “an extraordinary remedy that should be used

sparingly.”   Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th

Cir. 2017)(quoting Templet v. HydroChem Inc., 367 F.3d 473, 479

(5th Cir. 2004)).

     Rule 59(e) allows a court to alter or amend a judgment if the

movant establishes a manifest error of law or presents newly

discovered evidence.    Fed. R. Civ. P. 59(e).     “A Rule 59(e) motion

‘calls into question the correctness of a judgment.’”           Templet v.

Hydrochem, Inc., 367 F.3d 473, 478 (5th Cir. 2004)(quoting In re

Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)).         Because

of the interest in finality, Rule 59(e) motions may only be granted

if the moving party shows there was a mistake of law or fact or

presents   newly   discovered   evidence   that   could   not   have   been

discovered previously. Id. at 478-79.      Rule 59 motions should not

be used to relitigate old matters, raise new arguments, or submit

evidence that could have been presented earlier in the proceedings.

See id. at 479; Rosenblatt v. United Way of Greater Houston, 607

F.3d 413, 419 (5th Cir. 2010)(“a motion to alter or amend the

judgment under Rule 59(e) ‘must clearly establish either a manifest
                                   5
error of law or fact or must present newly discovered evidence’

and ‘cannot be used to raise arguments which could, and should,

have been made before the judgment issued’”)(citing Rosenzweig v.

Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003)(quoting Simon v.

United States, 891 F.2d 1154, 1159 (5th Cir. 1990)).                    The Court

must balance two important judicial imperatives in deciding a

motion for reconsideration: “(1) the need to bring the litigation

to an end; and (2) the need to render just decisions on the basis

of all the facts.”      Templet, 367 F.3d at 479.

                                        B.

     Th Court assumes familiarity with the Order and Reasons issued

on June 19, 2019 in which the Court granted the defendants’ second

motion to dismiss after providing the plaintiff with ample time

and opportunity to amend his pleading deficiencies; the Court found

that the plaintiff failed to plead sufficient facts to make a

plausible claim that he was fired because of his race, or that the

defendants     retaliated     because   he   complained      about     or   opposed

discriminatory     practices.       Judgment    in    the    defendants’      favor

issued on June 21, 2019.         Filed within 28 days of judgment, the

plaintiffs’    motion   for     reconsideration      is    properly    considered

under   Rule    59.     Twice    this   Court   has       determined    that   the

plaintiff’s allegations were devoid of factual content and thereby

fell short of Rule 8’s requirements.            Likewise, the plaintiff’s
                                        6
arguments in support of his Rule 59 motion are conclusory and

merely demonstrate dissatisfaction with the outcome of his case.

He therefore fails to persuade the Court that he is entitled to

relief.

      The plaintiff urges the Court to allow him his “day in court.”

He suggests that he has suffered injuries and that dismissal of

his   lawsuit   was   unjust,   and   he    advances   the   same   conclusory

arguments advanced in opposition to both of the defendants’ motions

to dismiss.     The Court has already decided these issues and the

plaintiff has had ample time to correct his pleading deficiencies.

To persuade the Court that reconsideration is warranted, Thompson

as the moving party must identify some error of fact or law, or

some newly discovered evidence, which would have altered the

Court’s conclusion. He has failed to do so.                   The motion to

reconsider fails to identify any error for this Court to reconsider

and therefore fails as a matter of law.

                                      C.

      The Court notes that the plaintiff did not file a separate

request for oral argument, but he indicates in his motion that he

wants the Court to hear argument and he notes in his notice of

submission that “oral argument is hereby set for submission...on

September 11, 2019 at 10:00 a.m.”          Insofar as this may be construed

as a request for oral argument, the request is DENIED for his
                                      7
failure to demonstrate that: the case is of widespread community

interest; or that the issues raised by his motion involve any

constitutional issues, any novel or complex issues of law that are

unsettled, or the issue raised requires an evidentiary hearing.

The plaintiff suggests in conclusory fashion that a few of these

factors are present here. The Court disagrees.                His request for

oral argument (like his request for reconsideration and like his

complaint and amended complaint) is devoid of substance; his

conclusory    pleas     fail   to   demonstrate     that    oral     argument   is

necessary     for    the   Court    to    resolve   his    opposed    motion    to

reconsider.         There is simply nothing left for this Court to

resolve.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion to reconsider and his request for oral

argument on his motion are hereby DENIED.



                           New Orleans, Louisiana, September 9, 2019



                                         ______________________________
                                              MARTIN L. C. FELDMAN
                                          UNITED STATES DISTRICT JUDGE




                                           8
